DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
  As currently drafted, the claim appears to contain a typo in the following limitation: “being connected at least one other” (ln 3). Confusion may be reduced by rewording the claim to read “being connected to at least one other”. 
As currently drafted, the claim recites the limitation: “the or each container insert being connectable to the base panel” (ln 7-8). Confusion may be reduced by rewording the claim to read “each of the two or more container inserts being connectable to the base panel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "first panel" (ln 4-5) and “second panel” (ln 5).  There is insufficient antecedent basis for these limitations in the claim. A “first side panel” (ln 2) and a “second side 
Claim 19 recites the limitation "a part of the shell" (ln 2). There is insufficient antecedent basis for this limitation in the claim. As currently drafted, a shell is not required by the claims which claim 18 depends on. A shell is positively recited in claim 4.  Claim 19 may be corrected to overcome the 112(b) rejection by rewording the limitation to read “a part of a shell” or revising the claim to be dependent on claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12, and 14-15 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Shakespeare (US Patent No 827,736).
Regarding claim 1, Shakespeare discloses a transportation container for a modular fishing rod (Fig 1), the transportation container having four panels (A-A’’’); a base panel (A’’), a first side panel (A’), a second side panel (A), and a closure panel (A’’’); each of the said four panels being elongate panels and being connected at least one other of the said panels by a hinged line of connection (page 1, ln 63-68); the closure panel (cover B) overlying one of the first 
Regarding claim 2, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses wherein the first side panel (A’) is connected both to the base panel (A’’) and to the second side panel (A) with a hinged line of connection (Fig 2), and the closure panel (cover B) is connected to the base panel (A’’) with a hinged line of connection (Fig 2).
Regarding claim 3, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare discloses wherein the hinged line of connections (Fig 2) are each situated along a long edge of each of the elongate panels (page 1, ln 63-68).
Regarding claim 4, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1, wherein a connected assembly comprising the base panel (A’’), the first side panel (A’), the second side panel (A), and the closure panel (B), form a shell of the transportation container (page 1, ln 63-68).
Regarding claim 7, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses wherein the closure panel (cover B) is a substantially flat panel (Fig 3).
Regarding claim 8, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses wherein the said four panels (A-A’’’) of the transportation container are capable of lying 
Regarding claim 9, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses the closure panel (cover B) substantially overlies the second side panel (A) when the transportation container is in the closed configuration (Fig 1 and 4).
Regarding claim 10, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses the transportation container (Fig 1-4) further includes a latching mechanism (strap extensions B’ and buckles B’’) configured to hold the closure panel (cover B) in a closed position when the transportation container is in the closed configuration (page 1, ln 76-77).
Regarding claim 12, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses wherein each container insert has a substantially triangular shape (Fig 3).
Regarding claim 14, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses each insert has a plurality of spaced apart slots into which modules of a modular fishing rod can be inserted (Fig 2; pockets as described on page 1, ln 80-100). 
Regarding claim 15, Shakespeare discloses the Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 14 and previously discussed. Shakespeare further discloses spaced apart slots each have slot openings in a first edge or face, and in a second edge or face, of each container insert (Fig 2; pockets as described on page 1, ln 80-100).
Regarding kit claim 20, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare further discloses at least one modular fishing rod (claim 20). 
Claims 1 and 16-19 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Moore Jr et al. (US Pub No 2015/0257377). 
Regarding claim 1, Moore Jr et al. discloses a transportation container for a modular fishing rod (case 100, 200), the transportation container having four panels (top equipment retaining panel 108a, bottom equipment retaining panel 108b, right panel 118a, and left panel 118b; para 0024); a base panel (bottom equipment retaining panel 108b), a first side panel (right panel 118a), a second side panel (top equipment retaining panel 108a), and a closure panel (118b left panel); each of the said four panels being elongate panels (Fig 1-3) and being connected at least one other of the said panels by a hinged line of connection (panels are hinged at predetermined locations such as the perimeter of the panels; para 0025); the closure panel (118b left panel) overlying one of the first panel or the second panel (108a top equipment retaining panel) when the transportation container is in a closed configuration (Fig 4); and the transportation container also having two or more container inserts (reel retaining members 124) capable of receiving and holding sections of a modular fishing rod in a spaced apart arrangement, the or each container insert being connectable to the base panel (reel panel members 124 may be secured or attached to equipment retaining panels 108b and 108a; para 0037).
Regarding claim 16, Moore Jr et al. discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Moore Jr et al. discloses wherein each container insert (reel retaining members 124) is connectable to the base panel (bottom equipment retaining panel 108b) using a hook and loop style fastening system (reel retaining 
Regarding claim 17, Moore Jr et al. discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Moore Jr et al. discloses wherein an inside face of the base panel (bottom equipment retaining panel), the first side panel (right panel 118a) and the second side panel (top equipment retaining panel 108a), are each substantially covered in a material that is suitable for use as a part of a hook and loop style fastening system (Fig 2 and para 0037).
Regarding claim 18, Moore Jr et al. discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Moore Jr et al. discloses the transportation container further includes two end panels (107a and 107b), with one end panel being situated at each end of the transportation container (Figs 2-3), each end panel being capable of providing closure at an end of the transportation container when the transportation container is in the closed configuration (Fig 4).
Regarding claim 19, Moore Jr et al. discloses the transportation container for a modular fishing rod as claimed in claim 18 and previously discussed. Moore Jr et al. discloses wherein the two end panels form a part of a shell (Fig 4) of the transportation container (case 100, 200).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shakespeare (US Patent No 827,736). 
Regarding claim 13, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 (previously discussed). Shakespeare discloses the claimed invention except for each container insert is made from a foamed plastics material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a foamed plastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One of ordinary skill in the art would be motivated to use foamed plastics material since it is inexpensive and durable. 
Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shakespeare (US Patent No 827,736) in view of zeroUV Tri-Case (available for sale on Amazon).
Regarding claim 5, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare does not disclose the  One of ordinary skill in the art would be motivated to use a triangular shape to minimize the material required and material cost for the transportation container. 


    PNG
    media_image1.png
    400
    666
    media_image1.png
    Greyscale

Fig 1. zeroUV Tri-Case for Eyeglasses
Regarding claim 6, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 1 and previously discussed. Shakespeare does not disclose the base panel, the first side panel and the second side panel are each substantially flat panels. However, zeroUV Tri-Case discloses the base panel, the first side panel and the second side panel are each substantially flat panels. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Shakespeare by using substantially flat panels as suggested by the zeroUV Tri-Case, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. . One of ordinary skill in the art would be motivated to use substantially flat panels to minimize the material required and material cost for the transportation container.
Regarding claim 11, Shakespeare discloses the transportation container for a modular fishing rod as claimed in claim 10 and previously discussed. 
The zeroUV Tri-Case for eyeglasses discloses a transportation container for an object (eyeglasses) having four panels; a base panel, a fist side panel, a second side panel, and a closure panel; each of the four panels being elongate and connected to at least one of the other panels by a hinged line of connection and the closure panel overlying the one of the first panel or second panel when the transportation container is in a closed configuration (seen in Fig 1 below). The zeroUV Tri-Case further discloses a latching mechanism capable of holding the closure panel in a closed position (magnetic closure; product description). The zeroUV Tri-Case further discloses wherein the latching mechanism includes a magnetic fastening means (magnetic closure; product description). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Shakespeare with the by replacing the buckle . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cohn (US Pat No 1,137,579), Kelly (US Pub No 2012/0048668), Foster (US Pub No 2011/020483), and Sapyta (US Pub No 2008/0289925). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644